                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 1 of 28



                           1   RYAN D. FISCHBACH, Bar No. 204406
                               rfischbach@bakerlaw.com
                           2   BAKER & HOSTETLER LLP
                               11601 Wilshire Boulevard, Suite 1400
                           3   Los Angeles, CA 90025-0509
                               Telephone:    310.820.8800
                           4   Facsimile:    310.820.8859
                           5   Attorneys for Defendant
                               SIMON PROPERTY GROUP, INC.
                           6

                           7

                           8                        IN THE UNITED STATES DISTRICT COURT
                           9                          NORTHERN DISTRICT OF CALIFORNIA
                          10   PATRICIA ZALES AND PETER ZALES,                   Case No.: 5:18-cv-06403-NC

                          11                   Plaintiffs,                       [Assigned to the Hon. Nathanael M. Cousins]
B AKER & H OSTETLER LLP




                          12         v.                                          DEFENDANT SIMON PROPERTY
   A TTORNEYS AT L A W




                                                                                 GROUP, INC.’S NOTICE OF MOTION
      L OS A NGELES




                          13   SIMON PROPERTY GROUP, INC. a                      AND MOTION TO DISMISS
                               Delaware Corporation; MACY’S                      PLAINTIFFS’ COMPLAINT OR
                          14   CALIFORNIA, INC. a Delaware                       ALTERNATIVELY MOTION FOR
                               Corporation and DOES 1-100, Inclusive,            MORE DEFINITE STATEMENT AND
                          15                                                     SUPPORTING MEMORANDUM OF
                                               Defendants.                       POINTS AND AUTHORITIES
                          16
                                                                                 Hearing Date:        February 27, 2019
                          17                                                     Hearing Time:        1:00 p.m.
                                                                                 Courtroom:           5, 4th Floor
                          18
                                                                                 Action Filed:        October 19, 2018
                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28


                                                      DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                  Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 2 of 28



                           1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                           2          PLEASE TAKE NOTICE that on February 27, 2019, at 1:00 p.m., or as soon thereafter
                           3   as this matter may be heard before the Honorable Nathanael M. Cousins in Courtroom 5, 4th Floor
                           4   of the above-captioned Court, located at 280 S. First Street, San Jose, California, 95113,
                           5   Defendant, Simon Property Group, Inc. (“SPG”), will, and hereby does, move this Court for an
                           6   Order dismissing the Complaint of Plaintiffs Patricia and Peter Zales (“Plaintiffs”).
                           7          SPG is seeking an Order dismissing the Plaintiffs’ Complaint pursuant to Rules 12(b)(1)
                           8   and 12(b)(6) of the Federal Rules of Civil Procedure or alternatively for a more definite
                           9   statement.
                          10
                                Dated:      January 16, 2019                Respectfully submitted,
                          11
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W




                                                                            BAKER & HOSTETLER LLP
      L OS A NGELES




                          13
                                                                            By:     /s/ Ryan D. Fischbach
                          14                                                        RYAN D. FISCHBACH
                          15                                                        Attorneys for Defendant
                                                                                    SIMON PROPERTY GROUP, INC.
                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                                                              1
                                                         DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                   PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                  Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 3 of 28



                           1                                                  TABLE OF CONTENTS
                           2                                                                                                                                Page(s)
                           3

                           4   I.     STATEMENT OF THE ISSUES TO BE DECIDED .......................................................... 1
                               II.    INTRODUCTION ............................................................................................................... 1
                           5
                               III.   STATEMENT OF THE RELEVANT FACTS ................................................................... 2
                           6   IV.    STANDARD OF REVIEW ON A MOTION TO DISMISS .............................................. 3
                           7   V.     ARGUMENT ....................................................................................................................... 3
                                      A.   The Complaint Should Be Dismissed Under Rule 12(b)(1)
                           8               For Lack Of Standing .............................................................................................. 4
                           9                1. The Complaint Does Not Establish Injury-In-Fact........................................... 4
                                                   a)       Past Injury. ....................................................................................... 7
                          10                       b)       Future Injury .................................................................................... 7
                          11                                (1)         Proximity .............................................................................. 7
                                                            (2)         Past Patronage ...................................................................... 8
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W




                                                            (3)         Definiteness of Plans to Return ............................................ 9
      L OS A NGELES




                          13                                (4)         Frequency of Nearby Travel .............................................. 10
                                            2. No Claim Under the ADA for Exterior Door Opening Force. ....................... 11
                          14
                                            3. Assuming Arguendo there is Standing, that Standing is Limited. .................. 12
                          15                       a)       Standing Limited to Alleged Barriers Related to Plaintiff’s
                                                            Disability. ....................................................................................... 12
                          16
                                            4. Plaintiff’s ADA Claim Is Moot. ..................................................................... 13
                          17                5. Plaintiff Is Seeking Nonrecoverable Damages. .............................................. 14
                          18          B.   The Complaint Should Be Dismissed Under Rule 12(b)(6) For
                                           Failure To Plead With Specificity. ......................................................................... 15
                          19                1. Plaintiffs’ Allegations Force the Court to Engage in Guesswork Because
                                                They Do Not Comport with Well-Settled Rules of Pleading. ........................ 15
                          20                2. There is No Negligence Per Se Under the ADA. ........................................... 19
                          21                3. There is No Independent Basis for Jurisdiction Over State Claims. .............. 20
                               VI.    CONCLUSION .................................................................................................................. 21
                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                                                                           i
                                                               DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                         PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                   Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 4 of 28



                           1                                                   TABLE OF AUTHORITIES
                           2                                                                                                                                     Page(s)
                           3   Cases
                           4   Access 4 All, Inc. v. Bamco VI, Inc.,
                                  2012 WL 33163 (S.D. Fla. Jan. 6, 2012) ..................................................................................17
                           5
                               Access 4 All, Inc. v. Starbucks Corp.,
                           6
                                  2012 WL 13683 (S.D. Fla. Jan. 4, 2012) ..............................................................................6, 19
                           7
                               Access for the Disabled, Inc. v. First Resort, Inc.,
                           8      2012 WL 4479005 (M.D. Fla. Sept. 28, 2012) .........................................................................16

                           9   Alexander v. Kujok,
                                  158 F. Supp. 3d 1012 (E.D. Cal. 2016) .......................................................................................4
                          10
                               Antonio v. Vanareth Kim Yi,
                          11      2015 WL 13603781 (C.D. Cal. Mar. 4, 2015) ............................................................................8
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W




                               Ashcroft v. Iqbal,
      L OS A NGELES




                          13      556 U.S. 662 (2009) ..............................................................................................................3, 18

                          14   Ass’n for Disabled Americans, Inc. v. 7-Eleven, Inc.,
                                  WL 546478 (N.D. Tex. Apr. 10, 2002).....................................................................................12
                          15
                               Ass’n for Disabled Americans, Inc. v. Claypool Holdings LLC,
                          16      2001 WL 1112109 (S.D. Ind. Aug. 6, 2001) ............................................................................13
                          17
                               Bell Atlantic Corp. v. Twombly,
                          18       50 U.S. 544 (2007) ......................................................................................................................3

                          19   Brooke v. Kalthia Grp. Hotels,
                                  2015 WL 7302736 (S.D. Cal. Nov. 18, 2015) ..........................................................................14
                          20
                               Brown v. Showboat Atl. City Propco, LLC,
                          21      2010 WL 5237855 (D.N.J. Dec. 16, 2010) .................................................................................9
                          22   Caldwell v. Caldwell,
                          23      2006 WL 618511 (N.D. Cal. 2006).............................................................................................2

                          24   Camesi v. Univ. Pittsburgh Med. Ctr.,
                                 729 F.3d 239 (3d Cir. 2013) ......................................................................................................13
                          25
                               Carr v. Alta Verde Indus., Inc.,
                          26      931 F.2d 1055 (5th Cir. 1991).....................................................................................................4
                          27   Chapman v. Chevron Stations, Inc.,
                                  2011 WL 4738309 (E.D. Ca. Oct. 5, 2011) ..............................................................................11
                          28

                                                                                               ii
                                                                   DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                             PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                   Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 5 of 28



                           1   Chapman v. Pier 1 Imports (U.S.) Inc.,
                                  631 F.3d 939 (9th Cir. 2011).......................................................................................3, 5, 11, 18
                           2
                               City of Los Angeles v. Lyons,
                           3
                                   461 U.S. 95 (1983) ......................................................................................................................4
                           4
                               Cree, Inc. v. Tarr Inc.,
                           5      2017 WL 3219974 (S.D. Cal. July 28, 2017) ...........................................................................18

                           6   Davis v. Am. Nat. Bank of Texas,
                                  2012 WL 7801700 (E.D. Tex. Dec. 11, 2012) ............................................................................8
                           7
                               DeBoard v. Comfort Inn,
                           8
                                  2013 WL 5592418 (S.D. Ind. Oct. 9, 2013)................................................................................6
                           9
                               Delil v. El Torito Rest.,
                          10      1997 WL 714866 (N.D.Cal.1997)...............................................................................................7

                          11   Disabled Patriots of Am., Inc. v. Fu,
                                  2009 WL 1470687 (W.D.N.C. May 26, 2009) ...........................................................................9
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W
      L OS A NGELES




                               Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.,
                          13       528 U.S. 167 (2000) ..........................................................................................................4, 5, 10
                          14
                               Harris v. Stonecrest Care Auto Ctr., LLC,
                          15      472 F. Supp. 2d 1208 (S.D. Cal. 2007) .....................................................................................10

                          16   Harty v. SRA/Palm Trails Plaza, LLC,
                                  755 F. Supp. 2d 1215 (S.D. Fla. 2010) .....................................................................................17
                          17
                               Harty v. Tathata Inc.,
                          18      2011 WL 1261313 (E.D.N.C. Mar. 31, 2011) ............................................................................9
                          19   Hernandez v. Polanco Enterprises, Inc.,
                          20      19 F. Supp. 3d 918 (N.D. Cal. 2013) ............................................................................11, 14, 18

                          21   Hoewischer v. Park Shopping, Ltd.,
                                  2011 WL 4837259 (M.D. Fla. Oct. 12, 2011) ..........................................................................10
                          22
                               Hubbard v. 7-Eleven, Inc.,
                          23      433 F. Supp. 2d 1134 (S.D. Cal. 2006) ...................................................................................6, 7
                          24   Hunter v. Branch Banking & Trust Co.,
                          25      2013 WL 4052411 (N.D. Tex. Aug. 12, 2013) ...........................................................................6

                          26   Kalani v. Ave. Grill, Inc.,
                                  2016 WL 5402709 (E.D. Cal. Sept. 28, 2016) ................................................................4, 18, 19
                          27
                               Kohler v. Flava Enterprises, Inc.,
                          28      826 F. Supp. 2d 1221 (S.D. Cal. 2011), aff’d, 779 F.3d 1016 (9th Cir. 2015) .........................20

                                                                                              iii
                                                                   DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                             PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                   Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 6 of 28



                           1   Langer v. Kacha,
                                  2016 WL 524440 (S.D. Cal. Feb. 10, 2016) .............................................................................14
                           2
                               Lonberg v. Sanborn Theaters Inc.,
                           3
                                  259 F.3d 1029 (9th Cir. 2001), as amended on denial of reh’g and reh’g en banc,
                           4      271 F.3d 953 (9th Cir. 2001).....................................................................................................19

                           5   Lujan v. Defenders of Wildlife,
                                  504 U.S. 555 (1992) ......................................................................................................4, 8, 9, 10
                           6
                               Macourt v. Goodwill Indus.-Manasota, Inc.,
                           7     220 F.R.D. 377 (M.D. Fla. 2003) ..............................................................................................17
                           8
                               Means v. St. Joseph Cnty. Bd. Of Commirs,
                           9     2011 WL 4361567 (N.D. Ind. Sept. 16, 2011)............................................................................6

                          10   Meyers v. City of Jacksonville,
                                 754 So. 2d 198 (Fla. 1st DCA 2000).........................................................................................20
                          11
                               Moeller v. Taco Bell Corp.,
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W




                                 966 F.Supp.2d 899 (N.D. Cal. 2013) ........................................................................................16
      L OS A NGELES




                          13   Mollett v. Leicth,
                          14      511 F. App’x 172 (3d Cir. 2013) ..............................................................................................13

                          15   Molski v. Kahn Winery,
                                  405 F. Supp. 2d 1160 (C.D. Cal. 2005) ..........................................................................5, 6, 7, 8
                          16
                               Moyer v. Walt Disney World Co.,
                          17     146 F.Supp.2d 1249 (M.D. Fla. 2000) ........................................................................................5
                          18   Norkunas v. Park Road Shopping Center, Inc.,
                                  777 F. Supp. 2d 998 (W.D.N.C. 2011) aff’d, 474 Fed. Appx. 369 (4th Cir. 2012) ................8, 9
                          19

                          20   Oliver v. Ralphs Grocery Co.,
                                  654 F. 3d 903 (9th Cir. 2011)..............................................................................................14, 16
                          21
                               Parr v. L & L Drive-Inn Rest.,
                          22      96 F. Supp. 2d 1065 (D. Haw. 2000) ..........................................................................................6
                          23   Pickern v. Holiday Quality Foods, Inc.,
                                  293 F.3d 1133 (9th Cir. 2002).....................................................................................................8
                          24

                          25   Scherr v. Marriott Intern., Inc.,
                                  703 F.3d 1069 (7th Cir. 2013).................................................................................................5, 6
                          26
                               Second Measure, Inc. v. Kim,
                          27      143 F. Supp. 3d 961 (N.D. Cal. 2015) ......................................................................................18

                          28

                                                                                           iv
                                                                 DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                           PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                   Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 7 of 28



                           1   Sharp v. Capitol City Brewing Co., LLC,
                                  680 F.Supp.2d 51 (D.D.C. 2010) ..............................................................................................13
                           2
                               Steel Co. v. Citizens for a Better Environment,
                           3
                                   523 U.S. 83 (1998) ......................................................................................................................4
                           4
                               Steger v. Franco, Inc.,
                           5       228 F.3d 889 (8th Cir. 2000).....................................................................................................13

                           6   Strong v. Walgreen Co.,
                                   2011 WL 5374125 (S.D. Cal. Nov. 8, 2011) ............................................................................17
                           7
                               Theatre Mgmt. Group, Inc. v. Dalgliessh,
                           8
                                  765 A.2d 986 (D.C. Cir. 2000) .................................................................................................20
                           9
                               United States v. Virgin Islands,
                          10      363 F.3d 276 (3d Cir. 2004) ......................................................................................................13

                          11   Walden v. Taubman Regency Square Associates, LLC,
                                  No. 3:10-cv-855-JAG, Dkt. 8 (E.D. Va. April 5, 2011) .....................................................17, 19
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W
      L OS A NGELES




                               Wander v. Kaus,
                          13     304 F. 3d 856 (9th Cir. 2002)....................................................................................................14
                          14
                               Wilson v. Costco Wholesale Corp.,
                          15      426 F.Supp.2d 1115 (S.D. Cal. 2006) .........................................................................................8

                          16   Wright v. Dougherty County,
                                  358 F.3d 1352 (11th Cir. 2004)...................................................................................................4
                          17

                          18   Statutes
                          19   28 U.S.C. § 1331 .............................................................................................................................20
                          20   28 U.S.C. § 1367(c)(3) ....................................................................................................................20
                          21
                               42 U.S.C. § 12182(a) ......................................................................................................................15
                          22
                               42 U.S.C. § 12188(a)(1) ..............................................................................................................5, 14
                          23
                               California Civil Code Section 51 ..................................................................................................3, 4
                          24
                               California Civil Code Section 54 ......................................................................................................3
                          25
                               California Civil Code Section 54.1 ...................................................................................................3
                          26

                          27

                          28

                                                                                                v
                                                                   DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                             PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                     Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 8 of 28



                           1                        MEMORANDUM OF POINTS AND AUTHORITIES
                           2            Defendant, Simon Property Group, Inc. (“SPG”), pursuant to L. Civ. R. 7.4, hereby files
                           3   this Memorandum of Points and Authorities in Support of its Motion to Dismiss the Complaint
                           4   filed by Plaintiffs, Patricia Zales (“Plaintiff” or “Mrs. Zales”) and Peter Zales (collectively with
                           5   Plaintiff, “Plaintiffs”), and states as follows:
                           6   I.       STATEMENT OF THE ISSUES TO BE DECIDED
                           7            Whether the Complaint should be dismissed, under Rule 12(b)(1) of the Federal Rules of
                           8   Civil Procedure, because Plaintiffs’ allegations fail to establish Article III standing, including:
                           9                  Whether Plaintiffs’ standing should be limited to Mrs. Zales’ disabilities and to the
                          10                   issues that she either knew about or personally experienced prior to filing suit;
                          11                  Whether Plaintiffs’ ADA claim is moot; and
B AKER & H OSTETLER LLP




                          12                  Whether Plaintiffs can seek damages under Title III of the ADA.
   A TTORNEYS AT L A W
      L OS A NGELES




                          13            Whether the Complaint should be dismissed under Rule 12(b)(6) of the Federal Rules of
                          14   Civil Procedure for failure to state a cause of action under Title III of the Americans with
                          15   Disabilities Act (“ADA”), including:
                          16                  Whether the Complaint should be dismissed under Rule 8 of the Federal Rules of
                          17                   Civil Procedure because the Complaint is not pled with the level of specificity
                          18                   required by well-settled federal law;
                          19                  Whether Plaintiffs should be required to amend their Complaint to allege a more
                          20                   definite statement; and
                          21                  Whether the Court should decline to exercise supplemental jurisdiction over the
                          22                   state law claims alleged in the Complaint.
                          23   II.      INTRODUCTION
                          24            Plaintiffs have filed a five-count, disjointed, shotgun-styled Complaint alleging a
                          25   multitude of conclusory allegations directed at two separate Defendants. Furthermore, each count
                          26   of the Complaint improperly reincorporates all prior allegations and uses multiple conjunctions
                          27   leaving each Defendant to wade through a sea of inconsistencies “and/or” possible factual
                          28   scenarios making it virtually impossible to determine the theories of liability and allegations

                                                                                  1
                                                          DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                    PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                   Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 9 of 28



                           1   against them. By way of example, paragraph 11 of the Complaint alleges the “Defendants” were
                           2   negligent when they “designed and/or constructed and/or modified and/or maintained and/or
                           3   inspected and/or owned and/or operated and/or exerted control” over the area where Plaintiff was
                           4   injured. (Complaint at ¶ 11) (emphasis added). This disjointed, shotgun style pleading leaves the
                           5   Defendants with an unclear mass of allegations and scenarios thereby making it impossible to
                           6   form responses to the Plaintiffs’ allegations and identify who is being sued for what alleged
                           7   failures and in what capacity. To further complicate matters, Plaintiffs assert a claim under Title
                           8   III of the Americans with Disabilities Act (“ADA”) as the sole basis for federal jurisdiction. The
                           9   Complaint, however, fails to allege the necessary standing to bring a claim under the ADA. The
                          10   Complaint also admits that the ADA claim allegedly being used for federal jurisdiction and
                          11   standing is moot. As a result, the Court lacks subject-matter jurisdiction since the federal claim is
B AKER & H OSTETLER LLP




                          12   moot and there is no live case or controversy under the ADA. More specifically, the Complaint
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   alleges Plaintiff was injured when a single door at some unknown location at one of two Macy’s
                          14   stores in the subject Shopping Center allegedly closed too quickly and with improper force.
                          15   Plaintiff admits the door has since been removed (mooted). Nonetheless, Plaintiff appears to
                          16   improperly seeks to use this single mooted incident to “bootstrap” standing to “fish for after-the-
                          17   fact violations” throughout the entire Shopping Center even though Plaintiff lacks knowledge of
                          18   any such violation and clearly did not experience any such barrier before filing the Complaint.
                          19   Plaintiffs’ Complaint should be dismissed.
                          20   III.   STATEMENT OF THE RELEVANT FACTS
                          21          On April 30, 2018, Mrs. Zales went to a Macy’s Department Store (the “Macy’s Store”) at
                          22   the Stanford Shopping Center located at 660 Stanford Shopping Center, Palo Alto, California (the
                          23   “Shopping Center”).1 (Complaint at ¶¶ 1, 9). Mrs. Zales alleges that she was struck by an
                          24   exterior door at the Macy’s Store leading to the accessible parking and was injured. (Id. at ¶¶ 1,
                          25
                               1
                          26     There are two Macy’s stores located at the subject Shopping Center. Plaintiff does not specify at
                               which Macy’s store the alleged incident took place. The Court is permitted to take judicial notice
                          27   of the Stanford Shopping Center’s website at https://www.simon.com/mall/stanford-shopping-
                               center for purposes of a motion to dismiss. See, e.g., Caldwell v. Caldwell, 2006 WL 618511, *4
                          28   (N.D. Cal. 2006) (finding that a court may take judicial notice of web site relating to motion to
                               dismiss).
                                                                           2
                                                        DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                  PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 10 of 28



                           1   16). As a result, Mrs. Zales and her husband filed this lawsuit against SPG and Macy’s
                           2   California, Inc. (“Macy’s”). As a basis for federal jurisdiction and liability the Complaint alleges
                           3   the door in question closed too quickly and with improper force in violation of the Title III of the
                           4   ADA and its implementing regulations, as well as companion state laws. (Complaint at ¶ 19).
                           5   The Complaint includes five claims, each of which is directed at all of the Defendants: Count I:
                           6   Claim by Mrs. Zales for Discriminatory Practices in Public Accommodations; Violation of the
                           7   Americans with Disabilities Act of 1990; Count II: Claim by Mrs. Zales for Denial of Full and
                           8   Equal Access in Violation of California Civil Code Sections 54 and 54.1; Count III: Claim by
                           9   Mrs. Zales for Violation of Section 51 of the California Civil Code (the “Unruh Civil Right Act”);
                          10   Count IV: Claim by both Plaintiffs for Negligence Per Se — Violations of ADA and California
                          11   Building Code (“CBC”); and Count V: Claim by Plaintiffs for Negligent Design and/or
B AKER & H OSTETLER LLP




                          12   Construction.
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   IV.    STANDARD OF REVIEW ON A MOTION TO DISMISS
                          14          SPG moves to dismiss Plaintiffs’ Complaint pursuant to Rule 12(b)(1) and 12(b)(6); the
                          15   same standard governs dismissal under both rules. The court must accept all well-pleaded facts in
                          16   the complaint as true and view them in the light most favorable to the non-movant. Ashcroft v.
                          17   Iqbal, 556 U.S. 662, 678 (2009). The court however is not required to accept as true, a “legal
                          18   conclusion couched as a factual allegation.” Id. Threadbare recitals of the elements of a cause of
                          19   action, supported by mere conclusory statements, do not suffice. Id. See also Chapman v. Pier 1
                          20   Imports (U.S.) Inc., 631 F.3d 939, 955, n.9 (9th Cir. 2011) (“plaintiff must do more than offer
                          21   ‘labels and conclusions’ that parrot the language of the ADA.”). Furthermore, “Rule 8(a)(2) . . .
                          22   requires a showing, rather than a blanket assertion, of entitlement to relief.” Bell Atlantic Corp. v.
                          23   Twombly, 550 U.S. 544, 555, n.9 (2007) (internal citations and quotations omitted).
                          24   V.     ARGUMENT
                          25          The Complaint must be dismissed under both Rule 12(b)(1) and/or Rule 12(b)(6). Plaintiff
                          26   has not suffered a cognizable injury-in-fact within the meaning of Article III of the U.S.
                          27   Constitution, and thus the Court lacks subject matter jurisdiction over this action pursuant to Rule
                          28

                                                                             3
                                                        DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                  PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                   Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 11 of 28



                           1   12(b)(1). Plaintiff also fails to state a claim because the Complaint fails to plead with the level of
                           2   specificity required by well-settled federal law, requiring dismissal under Rule 12(b)(6).2
                           3           A.     The Complaint Should Be Dismissed Under Rule 12(b)(1) For Lack Of
                           4           Standing.
                           5                  1.      The Complaint Does Not Establish Injury-In-Fact.
                           6           The Court must assure itself that any plaintiff attempting to invoke federal jurisdiction has
                           7   suffered a sufficient injury to satisfy the “case or controversy” requirement of the Article III of
                           8   the U.S. Constitution. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 559–60 (1992). The
                           9   requirement that a plaintiff have constitutional standing “is an essential and unchanging part of
                          10   the case-or-controversy requirement of Article III.” Id. at 559. Constitutional standing is
                          11   necessary to the court’s jurisdiction and must be addressed before proceeding to the merits. Steel
B AKER & H OSTETLER LLP




                          12   Co. v. Citizens for a Better Environment, 523 U.S. 83, 96 (1998). A suit brought by a plaintiff
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   without Article III standing is not a “case or controversy,” and therefore, the court lacks
                          14   jurisdiction to hear the claim. Id. at 101.
                          15           Standing is not merely a pleading requirement, but “an indispensable part of the plaintiff’s
                          16   case.” City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983). It must be determined as of the
                          17   time plaintiff’s complaint is filed. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., 528 U.S.
                          18   167, 180 (2000) (“[W]e have an obligation to assure ourselves that [the plaintiff] had Article III
                          19   standing at the outset of the litigation.”) (emphasis added); see also Carr v. Alta Verde Indus.,
                          20   Inc., 931 F.2d 1055 (5th Cir. 1991). Subsequent amendments are ineffective, because “[b]y
                          21
                               2
                                 SPG’s argument for dismissal applies to Plaintiffs’ claims under the ADA (Count I), as well as
                          22   those claims brought under the California Civil Code (Counts II and III) and common law
                          23   negligence theories (Counts IV and V). See Alexander v. Kujok, 158 F. Supp. 3d 1012, 1019 (E.D.
                               Cal. 2016) (after determining plaintiff lacked standing to bring ADA claim, dismissing related
                          24   claims and explaining, because plaintiff’s “Second and Third Causes of Action against [defendant],
                               for violations of the Unruh Act and the California Disabled Persons Act, are expressly premised on
                          25   [plaintiff’s] ability to make a claim under the ADA, those claims fail as against
                               [defendant]…Finally, since Plaintiff's Fourth Cause of Action for negligence against [defendant] is
                          26   also premised on breaches of the ADA, Unruh Act and the Disabled Persons Act, it too fails.”); see
                          27   also Kalani v. Ave. Grill, Inc., 2016 WL 5402709, at *6 (E.D. Cal. Sept. 28, 2016), report and
                               recommendation adopted, 2017 WL 68360 (E.D. Cal. Jan. 6, 2017) (“Since plaintiff has not
                          28   established a violation of the ADA, he has not established a violation of the Unruh Act [Section 51
                               of the California Civil Code].”).
                                                                            4
                                                         DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                   PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 12 of 28



                           1   lacking standing to bring a claim [a plaintiff] also lack[s] standing to amend the complaint.”
                           2   Wright v. Dougherty County, 358 F.3d 1352, 1356 (11th Cir. 2004). “Belated efforts to bolster
                           3   standing are futile.” Moyer v. Walt Disney World Co., 146 F.Supp.2d 1249, 1253 (M.D. Fla.
                           4   2000).
                           5            To satisfy Article III, a plaintiff must establish: (1) that she has suffered an injury-in-fact;
                           6   (2) that is fairly traceable to the challenged action of the defendant; and (3) that it is likely, as
                           7   opposed to merely speculative, that the injury will be redressed by a favorable decision. Friends
                           8   of the Earth, 528 U.S. at 180–181. The injury-in-fact element consists of two components. First,
                           9   the injury must be “concrete and particularized,” which courts have interpreted to mean that the
                          10   plaintiff has suffered a past injury at the hands of the defendant. Id. Second, if, and only if past
                          11   injury is established, injury-in-fact is not present unless the plaintiff also shows that he has future
B AKER & H OSTETLER LLP




                          12   plans that will cause him a future injury that is “actual or imminent, not merely conjectural or
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   hypothetical.” Id. Because the Plaintiff here cannot establish the injury-in-fact element of
                          14   standing, causation and redressibility need not be addressed herein. Thus, the analysis all boils
                          15   down to whether the Complaint shows that Plaintiff suffered an injury-in-fact.
                          16            There are two ways that are currently recognized for an ADA plaintiff to establish injury-
                          17   in-fact when seeking prospective relief: the “intent to return method” and the “futile gesture
                          18   method.” See, e.g. Chapman v. Pier 1 Imports (U.S.) Inc., at 950. Under the intent to return
                          19   method, the plaintiff must allege (1) past injury under the ADA; (2) show that it is reasonable to
                          20   infer from allegations in the complaint that the discriminatory conduct will continue; and (3)
                          21   show, through a series of a four factors, that based on the (i) proximity of the public
                          22   accommodation to her home, (ii) past patronage of the business, (iii) definiteness of plans to
                          23   return, and (iv) past frequency of visits that she intends to return to the public accommodation in
                          24   the future. See Molski v. Kahn Winery, 405 F. Supp. 2d 1160, 1163 (C.D. Cal. 2005); Scherr v.
                          25   Marriott Intern., Inc., 703 F.3d 1069, 1074 (7th Cir. 2013).
                          26            Alternatively, under the futile gesture method (also referred to as the “deterrent effect
                          27   method”), which tracks the language of the ADA itself, a person with a disability is not required
                          28   to engage “in a futile gesture [of visiting a public accommodation] if such person has actual

                                                                               5
                                                          DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                    PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 13 of 28



                           1   notice that a person or organization covered by [Title III] does not intend to comply with its
                           2   provisions.” 42 U.S.C. § 12188(a)(1) (emphasis added). Federal courts have found that a
                           3   plaintiff has “actual notice” that a defendant does not intend to comply with the ADA when a
                           4   plaintiff encounters discrimination or learns of the alleged violations through expert findings or
                           5   personal observation. Access 4 All, Inc. v. Starbucks Corp., 2012 WL 13683, *2 (S.D. Fla. Jan.
                           6   4, 2012) (citing Parr v. L & L Drive-Inn Rest., 96 F. Supp. 2d 1065, 1081 (D. Haw. 2000)). A
                           7   plaintiff’s standing is limited to those barriers actually encountered or for which he had actual
                           8   knowledge of prior to filing this action. Hubbard v. 7-Eleven, Inc., 433 F. Supp. 2d 1134, 1144
                           9   (S.D. Cal. 2006) (emphasis added). Past injury is the touchstone to the constitutional standing
                          10   required to pursue an alleged violation of the ADA, irrespective of whether the plaintiff is seeking
                          11   relief under the intent to return method or the futile gesture method. See Scherr, 703 F.3d at 1074
B AKER & H OSTETLER LLP




                          12   (holding that “past injury” is a requisite element of standing under the intent to return method);
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   Starbucks Corp., 2012 WL 13683 at *2 (finding that “actual notice” is a requisite element of
                          14   standing under the futile gesture method, which requires a personal encounter with alleged
                          15   barriers to access or knowledge of same based on expert findings).
                          16           In addition, both approaches—the intent to return method and the futile gesture method—
                          17   require that an ADA plaintiff be able to show likelihood of future injury. To be sure, federal
                          18   courts have found that the futile gesture method does not excuse an ADA plaintiff from still
                          19   establishing that, but for the alleged violations of the ADA, she would return to the defendant’s
                          20   business. DeBoard v. Comfort Inn, 2013 WL 5592418, *1 (S.D. Ind. Oct. 9, 2013) (finding that
                          21   in futile gesture cases, “the plaintiff must plead . . . intent to return to the location of the alleged
                          22   violations”); Means v. St. Joseph Cnty. Bd. Of Commirs, 2011 WL 4361567 (N.D. Ind. Sept. 16,
                          23   2011); see also Hunter v. Branch Banking & Trust Co., 2013 WL 4052411, *3 (N.D. Tex. Aug.
                          24   12, 2013) (“Because the plaintiff must still prove under the ‘deterrent effect’ method that she has
                          25   an intent to return, the four-factor test applied to ‘intent to return’ cases also pertains to ‘deterrent
                          26   effect’ cases to determine whether the plaintiff is in fact suffering an injury because she is being
                          27   deterred from using the noncompliant accommodation.”) (emphasis added). Thus, under both the
                          28   intent to return method and the futile gesture method, Plaintiff must show past injury and

                                                                               6
                                                          DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                    PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                   Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 14 of 28



                           1   likelihood of future injury based on the four-factor test cited in Molski, 405 F. Supp. 2d at 1163.
                           2   Furthermore, such standing is limited to those barriers actually encountered or for which Plaintiff
                           3   had actual knowledge of prior to filing this action. Hubbard, 433 F. Supp. 2d at 1144.
                           4                          a)        Past Injury.
                           5           In an effort to narrow the issues for the Court to resolve, SPG does not contest, at the
                           6   pleadings stage, that the Complaint sufficiently alleges past injury because the Complaint alleges
                           7   that Mrs. Zales personally encountered the exterior door at the Macy’s Store.3 (Complaint at ¶ 1).
                           8   Therefore, with respect to SPG’s Rule 12(b)(1) argument for dismissal, the Court need only
                           9   determine whether the allegations in the Complaint adequately alleges the likelihood of future
                          10   injury. For the reasons below, the Complaint fails to do so.
                          11                          b)        Future Injury.
B AKER & H OSTETLER LLP




                          12           In evaluating whether an ADA plaintiff has established a likelihood of future injury,
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   courts have been guided by: (1) the proximity of the place of public accommodation to plaintiff’s
                          14   residence, (2) plaintiff’s past patronage of defendant’s business, (3) the definitiveness of
                          15   plaintiff's plans to return, and (4) plaintiff’s frequency of travel near defendant. Molski at 1163.
                          16   Applying the facts of this case to each of these factors shows that Plaintiffs are not in danger of
                          17   imminent future injury.
                          18                                    (1)     Proximity.
                          19           “As the distance between a plaintiff’s residence and a public accommodation increases,
                          20   the potential for the occurrence of future harm decreases.” Molski at 1164. Where the distance
                          21   between the two is significant, especially if it is in excess of 100 miles, courts have often held that
                          22   such a distance weighs against finding a reasonable likelihood of future harm. Delil v. El Torito
                          23   Rest., 1997 WL 714866, at *3 (N.D.Cal.1997) (holding that plaintiff failed to establish likelihood
                          24   of future harm in part because she lived over 100 miles from a restaurant). Here, noticeably
                          25   absent from the Complaint are any allegations as to where Mrs. Zales resides. Without knowing
                          26
                               3
                                 This concession is limited solely to the notion that, for pleading purposes, Plaintiffs have satisfied
                          27   the past injury component of constitutional standing under SPG’s Rule 12(b)(1) argument for
                               dismissal. As argued, infra, the allegations in the Complaint purporting to identify the alleged
                          28   barriers to access still must be dismissed pursuant to Rule 12(b)(6).

                                                                                7
                                                           DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                     PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 15 of 28



                           1
                               where Mrs. Zales resides, it is impossible to evaluate the potential for the occurrence of future
                           2
                               harm. As the plaintiff, Mrs. Zales bears the burden of proof and persuasion as to the existence of
                           3
                               standing. Lujan, 504 U.S. at 561. Here Plaintiff falls short of meeting such burden by failing to
                           4
                               allege sufficient facts to demonstrate standing and the Court is not permitted to speculate or guess
                           5
                               as to Plaintiff’s location. Antonio v. Vanareth Kim Yi, 2015 WL 13603781, at *2 (C.D. Cal. Mar.
                           6
                               4, 2015) (If the plaintiff’s allegations are insufficient to support a finding of standing, the Court
                           7
                               may not speculate or guess that any of the four factors exist in order to conclude standing exists).
                           8
                               As a result, the allegations in the Complaint, or lack thereof, fail to show that there is a likelihood
                           9
                               of future injury.
                          10
                                                               (2)     Past Patronage.
                          11
                                       Federal courts have found that the past patronage factor should focus on whether a
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W




                               plaintiff’s allegations shows that he “prefers” patronizing a particular location, which is especially
      L OS A NGELES




                          13
                               relevant where, as here, the mall consists of stores that are located in various cities nationwide
                          14
                               and has the same goods and services available to plaintiffs in multiple locations. Pickern v.
                          15
                               Holiday Quality Foods, Inc., 293 F.3d 1133, 1138 (9th Cir. 2002) (holding that past visits to a
                          16
                               store, actual knowledge of barriers to access at the store, and statements that a plaintiff prefers a
                          17
                               particular store are sufficient to establish standing); Wilson v. Costco Wholesale Corp., 426
                          18
                               F.Supp.2d 1115, 1122 (S.D. Cal. 2006) (finding that a plaintiff’s prior visit to a certain Costco
                          19
                               store before he filed suit did not suggest that he preferred that particular location); Molski, 405
                          20
                               F.Supp.2d at 1164 (finding that plaintiff’s “demonstrated lack of preference for [wines from the
                          21
                               defendant’s business] . . . weigh[ed] against the likelihood of future harm”).
                          22
                                       In addition, in Title III cases, a single visit does not sufficiently establish past patronage
                          23
                               because there is a presumption that a plaintiff who has visited a public accommodation only once
                          24
                               is unlikely to return. Davis v. Am. Nat. Bank of Texas, 2012 WL 7801700, *6 (E.D. Tex. Dec. 11,
                          25
                               2012) (citing Molski, 405 F. Supp. 2d at 1163) (finding that when the plaintiff only visited the
                          26
                               defendant’s establishment once prior to filing suit and had no connection to the establishment,
                          27
                               past patronage weighed against future harm and a finding of injury in fact); Norkunas v. Park
                          28

                                                                              8
                                                         DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                   PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 16 of 28



                           1
                               Road Shopping Center, Inc., 777 F. Supp. 2d 998 (W.D.N.C. 2011) aff’d, 474 Fed. Appx. 369
                           2
                               (4th Cir. 2012) (finding plaintiff’s allegation of a single visit to the property weighed against
                           3
                               standing); Waffle House, Inc., 2011 WL 2580679, *2 (E.D.N.C. June 29, 2011) (same); Harty v.
                           4
                               Tathata Inc., 2011 WL 1261313, *3 (E.D.N.C. Mar. 31, 2011) (same). Here, there is no question
                           5
                               that the Complaint only alleges one prior visit to Macy’s–April 30, 2018. Id. at ¶¶ 1, 16.
                           6
                               Plaintiff’s one prior visit to Macy’s undermines the notion that she “prefers” patronizing the
                           7
                               specific location of any of the stores having a national presence that are located at the Shopping
                           8
                               Center because, when viewed through the lens of common sense, one prior visit hardly rises to
                           9
                               the level of showing that an individual prefers a certain location. Therefore, the number of prior
                          10
                               visits to a particular location should be used as a metric to determine whether an ADA plaintiff
                          11
                               prefers a location and has a credible intent to return on a future date. The Complaint alleges no
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W




                               specific interest in any of the stores located at the Shopping Center. Based on the foregoing, the
      L OS A NGELES




                          13
                               past patronage factor weighs against Mrs. Zales.
                          14
                                                               (3)     Definiteness of Plans to Return.
                          15
                                       The definitiveness of a plaintiff’s intent to return to a place of public accommodation is
                          16
                               another factor that federal courts consider that “arises from the very ‘core’ of the Lujan holding.”
                          17
                               Brown v. Showboat Atl. City Propco, LLC, 2010 WL 5237855, *9 (D.N.J. Dec. 16, 2010). When
                          18
                               assessing the definitiveness of a plaintiff’s plans to return, courts have considered booked hotel
                          19
                               reservations, Disabled Patriots of Am., Inc. v. Fu, 2009 WL 1470687, *3 (W.D.N.C. May 26,
                          20
                               2009), or plane tickets, Lujan, 504 U.S. at 579 (Kennedy, J., concurring) (explaining that a
                          21
                               requirement that the plaintiff demonstrate the acquisition of airline tickets or announce a “date
                          22
                               certain” to return to the location at the core of their suit is not trivial because a plaintiff must
                          23
                               establish a personal stake in the case’s outcome (citing Lyons, 461 U.S. at 101)), to be indicative
                          24
                               of concrete plans, while vague and self-serving desires to revisit a particular public
                          25
                               accommodation fall short of the definitiveness required to show a likelihood of future harm.
                          26
                               Norkunas, 777 F. Supp. 2d at 1002. Mrs. Zales does not allege any specific intent to return to the
                          27
                               Macy’s Store. Rather, she alleges that she “desires to return to Defendants’ place of business but
                          28

                                                                               9
                                                          DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                    PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 17 of 28



                           1   is deterred from doing so” because of purported barriers. (Complaint at ¶ 35). Self-serving
                           2   statements of a professed intent to return on a general date are essentially “some day” intentions
                           3   to return because they lack concrete indicia of plans to return. See Lujan, 504 U.S. at 564 (“Such
                           4   ‘some day’ intentions—without any description of concrete plans, or indeed even any
                           5   specification of when the some day will be—do not support a finding of the ‘actual or imminent’
                           6   injury.”). And of course, any future visits that Plaintiff planned after she filed suit are irrelevant
                           7   to Plaintiff’s standing because the facts supporting standing must exist as of the time the
                           8   complaint is filed. Laidlaw Envtl. Servs., 528 U.S. at 180; Harris v. Stonecrest Care Auto Ctr.,
                           9   LLC, 472 F. Supp. 2d 1208, 1216 (S.D. Cal. 2007) (citing Lujan, 504 U.S. at 564, 112 S.Ct.
                          10   2130). Here, Plaintiff’s plans to return to the Shopping Center are merely self-serving assertions
                          11   to return, which conveniently serve as her purported basis for standing to pursue injunctive relief.
B AKER & H OSTETLER LLP




                          12   Based on the foregoing, the definiteness of intent to return factor also weighs against Mrs. Zales.
   A TTORNEYS AT L A W
      L OS A NGELES




                          13                                  (4)     Frequency of Nearby Travel.
                          14          Standing to pursue claims under Title III of the ADA is reserved for bona fide patrons of a
                          15   public accommodation. See Harris, 472 F.Supp.2d at 1219 (“This Court is unable . . . to find any
                          16   authority showing that Title III of the ADA was intended to create such broad rights against
                          17   individual businesses by private parties who are not bona fide patrons, and are not likely to be
                          18   bona fide patrons in the future.”). Failing to provide information regarding frequency of travel
                          19   near the defendant’s business militates against standing. City of Trenton, 2008 WL 4416459 at
                          20   *6; see also Hoewischer v. Park Shopping, Ltd., 2011 WL 4837259, *5 (M.D. Fla. Oct. 12, 2011)
                          21   (finding that ADA plaintiff lacked standing because, among other reasons, he failed to allege the
                          22   location of his residence or that he frequently traveled near the defendant’s business). Here, the
                          23   frequency of travel factor is easily decided. The Complaint only alleges one prior visit to the
                          24   Macy’s Store. (Complaint at ¶ 1). Also absent from the Complaint are any allegations regarding
                          25   her frequency of nearby travel, if any. Consequently, the frequency of travel factor also weighs in
                          26   favor of dismissal.
                          27          Based on the foregoing, the Court can, and should, dismiss this action because Plaintiffs
                          28   have not adequately shown likelihood of future injury.

                                                                             10
                                                         DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                   PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                   Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 18 of 28



                           1                  2.      No Claim Under the ADA for Exterior Door Opening Force.
                           2           In addition, Plaintiff has no cause of action under the ADA relating to the exterior door
                           3   opening force. If there is no cause of action under the ADA there is no standing and no federal
                           4   claim. More specifically, Plaintiff’s claim is that an exterior door leading to the Macy’s store
                           5   from the parking lot failed to comply with certain provisions of the ADA.4 (Complaint at ¶ 19).
                           6   Plaintiff asserts that the exterior door failed to comply with 28 CFR Part 36, Sections 404.2.8.1
                           7   and 404.2.9 as the alleged provisions that were violated under the ADA.
                           8           A review of section 404.2.9, however, shows that it does not apply to exterior doors.
                           9   While Section 404.2.9 of the 2010 Standards discusses “Door and Gate Opening Force,” this
                          10   section makes it clear that such requirements only apply to either “interior” hinged doors or
                          11   “sliding or folding doors.” See Section 404.2.9, 2010 Standards. Since the standards do not have
B AKER & H OSTETLER LLP




                          12   any technical requirements for the opening force of an exterior door there is no opening force
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   requirements for exterior doors and no cause of action for same. See Chapman v. Chevron
                          14   Stations, Inc., 2011 WL 4738309 *6 (E.D. Ca. Oct. 5, 2011) (there are no regulations that set
                          15   maximum pounds of pressure to open exterior doors so Defendant was not in violation of ADA).
                          16           Notably, in Chapman, the court also rejected the plaintiff’s related claims based on the
                          17   California Building Code because the defendant replaced the purported violating door, and
                          18   therefore, the claims based on the California Building Code were mooted. Id. at * 6-7; see also
                          19   Hernandez v. Polanco Enterprises, Inc., 19 F. Supp. 3d 918, 926 (N.D. Cal. 2013) (ADA and
                          20   state law claims based on alleged barrier are moot if barrier is removed before entry of final
                          21   judgment). Similarly, here, Plaintiffs’ claims based on the California Building Code are also
                          22   moot because the allegations in the Complaint concede that the door in question was “replaced”
                          23   by Defendants. (Complaint at ¶¶ 16-19). To be sure, there are no allegations in the Complaint
                          24   that the “replacement” door is in violation of any codes.
                          25
                               4
                          26     As set forth in Section E, below, Plaintiffs’ Complaint is poorly drafted and contains numerous
                               inconsistencies and ambiguities. Gleaning the intent from the allegations, the door at issue appears
                          27   to be an external door. For example, Plaintiffs allege it is the “front door leading into Macy’s” and
                               the “door . . . connecting the Macy’s store to common paths of travel and access parking (“the
                          28   door.”) Complaint at ¶¶ 1, 16). Common sense dictates that the door leading to the parking would
                               be an external door.
                                                                            11
                                                        DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                  PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 19 of 28



                           1          For the foregoing reasons, the Complaint should be dismissed pursuant to Rule 12(b)(1)
                           2   because the Court lacks subject matter jurisdiction over this action.
                           3                  3.      Assuming Arguendo there is Standing, that Standing is Limited.
                           4          Assuming, arguendo, that the Court disagrees with the foregoing analysis and finds that
                           5   the Complaint sufficiently alleges the likelihood of future injury based on the factors above, the
                           6   next step in the overall analysis is determining the scope of Plaintiffs’ standing. Currently,
                           7   Plaintiff is attempting to expand her standing from a single door at Macy’s to the entire Shopping
                           8   Center. Plaintiff alleges “other access barriers may exist” at the Shopping Center. Id. at ¶ 35.
                           9   However, Mrs. Zales’s purported standing, if any, does not extend beyond the Macy’s Store. In
                          10   other words, if Mrs. Zales has standing, she would only have standing with respect to alleged
                          11   barriers at the Macy’s Store—not at the entire Shopping Center. See Doran v. 7-Eleven, Inc., 524
B AKER & H OSTETLER LLP




                          12   F.3d 1034, 1047, n.9 (9th Cir. 2008). In Doran, the Ninth Circuit expressly rejected the notion
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   that an ADA plaintiff, like Mrs. Zales here, should be granted carte blanche access to inspect an
                          14   entire shopping center simply because there is a purported barrier at a single store. See Doran, at
                          15   n.9 (“Our ruling does not in any way suggest that a person precluded from visiting a shopping
                          16   center by lack of a disabled parking space at the shopping center could automatically have
                          17   discovery against multiple establishments in the center that were not responsible for the injury to
                          18   the disabled person caused by the lack of accessible parking.”). Thus, to the extent that the Court
                          19   finds that the Complaint sufficiently alleges the likelihood of future injury, Mrs. Zales would only
                          20   have standing with respect to purported barriers at the specific Macy’s Store, and as discussed
                          21   below, only those purported barriers (at the Macy’s Store) which relate to her specific disability.
                          22                           a)    Standing Limited to Alleged Barriers Related to Plaintiff’s
                          23                           Disability.
                          24          Although SPG concedes that, for pleading purposes, Plaintiff has adequately alleged that
                          25   she has a disability within the meaning of the ADA, this alone does not give her “carte blanche
                          26   standing to pursue Title III claims that every disabled person may have.” Ass’n for Disabled
                          27   Americans, Inc. v. 7-Eleven, Inc., 2002 WL 546478, *4 (N.D. Tex. Apr. 10, 2002). At most,
                          28   ADA plaintiffs have standing to pursue claims related to their specific disability. Doran, at

                                                                            12
                                                        DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                  PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 20 of 28



                           1   *1047 (plaintiff may only challenge barriers that are “related to his or her specific disability.”);
                           2   Sharp v. Capitol City Brewing Co., LLC, 680 F.Supp.2d 51, 59 (D.D.C. 2010) (finding that ADA
                           3   plaintiff failed to establish injury-in-fact as to several alleged barriers that affect “many people
                           4   with disabilities” because he failed to show how the barriers related to his disability and
                           5   “inhibit[ed] his own access”); see also Steger v. Franco, Inc., 228 F.3d 889, 893 (8th Cir. 2000)
                           6   (finding that visitor to office building could not seek relief for ADA violations in building not
                           7   related to his disability); Ass’n for Disabled Americans, Inc. v. Claypool Holdings LLC, 2001 WL
                           8   1112109, *21 (S.D. Ind. Aug. 6, 2001) (limiting a plaintiff’s standing to the barriers raised in the
                           9   complaint related to his disabilities). Here, the Complaint shows that Mrs. Zales is seeking relief
                          10   not only for alleged violations of the ADA related to her disability, but also for any other alleged
                          11   violations, irrespective of whether they relate to her disability. (Complaint at ¶ 1). This practice
B AKER & H OSTETLER LLP




                          12   is impermissible as Plaintiffs’ standing, if any, does not extend to barriers which are not related to
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   her specific disability. Therefore, the Court should dismiss the Complaint and limit the alleged
                          14   barriers to only those that relate to Plaintiff’s disability, if any.
                          15                   4.      Plaintiff’s ADA Claim Is Moot.
                          16           Under Article III, “[i]f a claim does not present a live case or controversy, the claim is
                          17   moot, and a federal court lacks jurisdiction to hear it.” Mollett v. Leicth, 511 F. App’x 172, 173
                          18   (3d Cir. 2013) (quoting United States v. Virgin Islands, 363 F.3d 276, 284–85 (3d Cir. 2004)).
                          19   “[A]n actual controversy must be extant at all stages of review, not merely at the time the
                          20   complaint is filed.” Camesi v. Univ. Pittsburgh Med. Ctr., 729 F.3d 239, 247 (3d Cir. 2013)
                          21   (quotation omitted). “An action is rendered moot when an intervening circumstance deprives the
                          22   plaintiff of a personal stake in the outcome of the lawsuit, at any point during the litigation.” Id.
                          23   (emphasis added) (quotation omitted). It follows that, where there remains no effective relief to
                          24   be had, the respective claim is moot.
                          25           The entirety of Plaintiffs’ claims should be dismissed for want of subject-matter
                          26   jurisdiction because her federal claim is moot and there is no live case or controversy. The only
                          27   available remedy to private plaintiffs under the ADA is injunctive relief. See 42 U.S.C. §
                          28   12188(a)(1); Langer v. Kacha, 2016 WL 524440, at *3 (S.D. Cal. Feb. 10, 2016). In this

                                                                               13
                                                          DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                    PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 21 of 28



                           1
                               instance, Plaintiffs have admitted the single issue alleged in the Complaint, a non-compliant door,
                           2
                               has been removed and replaced. (Complaint at ¶¶ 1, 17 & 18). As a result, the only relief
                           3
                               available to the Plaintiff—an injunction to remove and replace the door—has already been given.
                           4
                               Plaintiff does not allege the replacement door is not in compliance with the ADA. Since the door
                           5
                               has been replaced the Plaintiff’s request for prospective injunctive relief—the sole relief available
                           6
                               under the ADA—is no longer viable. Plaintiff’s claim is, therefore, moot and this jurisdictional
                           7
                               deficiency disposes of the entirety of Plaintiff’s federal case. See Oliver v. Ralphs Grocery Co.,
                           8
                               654 F. 3d 903, 905 (9th Cir. 2011) (the voluntary removal of an alleged barrier can have the effect
                           9
                               of mooting a plaintiff’s ADA claim); Hernandez v. Polanco Enters, 19 F. Supp. 3d 918 (N.D.
                          10
                               Cal. 2013) (same); Brooke v. Kalthia Grp. Hotels, 2015 WL 7302736, at *1 (S.D. Cal. Nov. 18,
                          11
                               2015) (where hotel took corrective action to install ADA compliant pool lift court found barrier
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W




                               was remediated and case was dismissed for lack of subject matter jurisdiction).
      L OS A NGELES




                          13
                                              5.      Plaintiff Is Seeking Nonrecoverable Damages.
                          14
                                      Due to Plaintiffs’ shot-gun style pleading they appear to be seeking impermissible and
                          15
                               unrecoverable damages under Title III of the ADA. More specifically, Plaintiffs plead a plethora
                          16
                               of damages allegedly incurred by them. (Complaint at ¶ 27). These damages include economic
                          17
                               damages, hospital and medical expenses, pain and suffering as well as emotional distress and
                          18
                               sleeplessness. Id. Plaintiff, Mrs. Zales, then proceeds to wholesale incorporate those same
                          19
                               damages into her claim under Title III of the ADA. (Complaint at ¶ 28). Plaintiff’s “wherefore”
                          20
                               clause for the ADA claim then proceeds to demand relief “as set forth below.” (Complaint,
                          21
                               Count I generally). The only damages “set forth below” appear at the end of the Complaint in the
                          22
                               “Prayer For Relief,” which again seeks monetary damages, among other relief. (Complaint,
                          23
                               Prayer For Relief). Based upon Plaintiffs’ pleading style, the only logical conclusion is that she is
                          24
                               seeking monetary damages in addition to injunctive relief under Title III. Such damages are not
                          25
                               permissible under Title III of the ADA. Wander v. Kaus, 304 F. 3d 856, 858 (9th Cir. 2002)
                          26
                               (damages are not recoverable under Title III of the ADA – only injunctive relief). As a result,
                          27
                               Plaintiffs’ Title III claim seeking damages should be dismissed.
                          28

                                                                            14
                                                        DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                  PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 22 of 28



                           1          B.      The Complaint Should Be Dismissed Under Rule 12(b)(6) For Failure To
                           2          Plead With Specificity.
                           3          As an alternative and independent basis for dismissal, the Court should also dismiss this
                           4   action under Rule 12(b)(6). The Complaint fails to satisfy the basic demands of pleading,
                           5   pursuant to Rule 8, Federal Rules of Civil Procedure. To state a prima facie claim under Title III
                           6   of the ADA, a plaintiff must show (1) that she is a disabled individual; (2) that the defendant
                           7   owns, leases, or operates a place of public accommodation; and (3) the defendant discriminated
                           8   against the plaintiff within the meaning of the ADA on the basis of her disability. See 42 U.S.C.
                           9   § 12182(a). For pleading purposes, Plaintiffs sufficiently alleged that she is a disabled individual.
                          10   Apart from that allegation, the Complaint is unclear as to what capacity SPG is being sued
                          11   (owner/operator/designer, etc.), what SPG allegedly failed to do (construct/maintain, etc.) and the
B AKER & H OSTETLER LLP




                          12   alleged discrimination against Mrs. Zales on the basis of her disability. As discussed below, the
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   Complaint fails to plead the required elements within sufficient specificity as to SPG and, as such,
                          14   should be dismissed.
                          15                  1.      Plaintiffs’ Allegations Force the Court to Engage in Guesswork
                          16                  Because They Do Not Comport with Well-Settled Rules of Pleading.
                          17          There is a common-sense approach to evaluating whether the Complaint states a claim
                          18   upon which relief can be granted that cannot be overstated. The place of public accommodation
                          19   at issue in this lawsuit is not a single building with a parking lot having only a few spaces, one
                          20   sidewalk out front, and several curb cuts. By contrast, the Shopping Center contains over 150
                          21   stores (tenants) and restaurants along with hundreds of parking spaces, sidewalks, curb cuts, and
                          22   paths of travel. The Complaint, filled with conjunctions, alleges multiple theories of liability and
                          23   unknown and unspecified alleged barriers to access. For example, paragraph 11 of the Complaint
                          24   alleges that SPG “designed and/or constructed” the door, “modified and/or maintained and/or
                          25   inspected” the door, “owner and/or operated and/or exerted control” over the door. Paragraph 1
                          26   of the Complaint also alleges that on information and belief there are other inaccessible features
                          27   at the Shopping Center, but fails to allege what they are or where they are located. Rather,
                          28   Plaintiff appears to intend on using a mooted issue (the door) as a basis to inspect the entire

                                                                            15
                                                        DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                  PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 23 of 28



                           1   Shopping Center and then amend her Complaint to include violations she never experienced or
                           2   even knew about prior to suit. (Complaint at ¶ 35). That is improper.
                           3          As a preliminary matter, such vague allegations in the Complaint do not place SPG on fair
                           4   notice of the claims against it. Again, by way of example, if Plaintiff is asserting that SPG
                           5   “owns” the Macy’s door when in fact it does not there is no liability. Likewise, how is SPG to
                           6   defend against allegations it allegedly “designed” or “constructed” some unknown violation in an
                           7   unspecified tenant space. As the Complaint is currently drafted, Plaintiff can interchange theories
                           8   of liability to avoid dismissal or create claims that are a moving target. Plaintiffs also vaguely
                           9   allege that there are inaccessible facilities, features, elements, and conditions “on or near” the
                          10   Shopping Center.” Id. at ¶ 1. From Plaintiffs’ allegations, SPG cannot determine if it controls
                          11   any of the unspecified facilities, features or elements. For example, it is not uncommon for
B AKER & H OSTETLER LLP




                          12   anchor tenants at a shopping center to own their own tenant spaces and the parking, sidewalks,
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   and curb cuts. Property lines at shopping centers do not necessarily terminate at the four walls of
                          14   any given structure, and often bleed out into adjacent areas. So, the “violations,” as currently
                          15   alleged, could be directed at areas controlled by third parties.
                          16          Moreover, Plaintiffs indicate they will seek leave to amend this Complaint after a site
                          17   survey of the premises by her access consultant. (Complaint at ¶ 35). This is also impermissible.
                          18   See Oliver v. Ralphs Grocery Co., 654 F.3d 903, 909 (9th Cir. 2011) (“[F]or purposes of Rule 8, a
                          19   plaintiff must identify the barriers that constitute the grounds for a claim of discrimination under
                          20   the ADA in the complaint itself; a defendant is not deemed to have fair notice of barriers
                          21   identified elsewhere.”); Moeller v. Taco Bell Corp., 966 F.Supp.2d 899, 904 (N.D. Cal. 2013)
                          22   (“[T]o the extent that the [complaint] does not identify specific barriers encountered by specific
                          23   plaintiffs at specific stores, those claims are not presently in the case.”). Plaintiff should not be
                          24   permitted to skirt the requirements of Rule 8 and attempt to bolster her standing to maintain this
                          25   action by seeking to identify alleged barriers to access at the Shopping Center, of which she had
                          26   no knowledge at the time of filing suit. See Access for the Disabled, Inc. v. First Resort, Inc.,
                          27   2012 WL 4479005, *6 (M.D. Fla. Sept. 28, 2012) (“Kennedy also does not have standing to
                          28   complain about alleged barriers of which she was unaware at the filing of her complaint.”);

                                                                             16
                                                         DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                   PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 24 of 28



                           1   Access 4 All, Inc. v. Bamco VI, Inc., 2012 WL 33163 (S.D. Fla. Jan. 6, 2012) (same proposition);
                           2   Strong v. Walgreen Co., 2011 WL 5374125 (S.D. Cal. Nov. 8, 2011) (same); Harty v. SRA/Palm
                           3   Trails Plaza, LLC, 755 F. Supp. 2d 1215, 1217 (S.D. Fla. 2010) (same). See, e.g., Walden v.
                           4   Taubman Regency Square Associates, LLC, No. 3:10-cv-855-JAG, Dkt. 8 (E.D. Va. April 5,
                           5   2011) (ordering plaintiff to file a more definite statement and re-plead every alleged violation
                           6   with “precise information allowing the Court to determine whether the plaintiff had a pre-filing
                           7   factual basis for the allegation and allowing the defendant to respond to the plaintiff’s precise
                           8   allegations” by listing the date the plaintiff visited the property, the location of the violation and a
                           9   precise description of the alleged barrier, including measurements, if available). The Walden
                          10   court also ordered that the plaintiff, his attorneys, and any agents could not re-visit the property
                          11   until after the plaintiff had amended his allegations in order to prevent the plaintiff and/or his
B AKER & H OSTETLER LLP




                          12   counsel from visiting the property after-the-fact to expand the plaintiff’s standing. Id.; see also
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   Macourt v. Goodwill Indus.-Manasota, Inc., 220 F.R.D. 377, 379 (M.D. Fla. 2003).
                          14          Even Plaintiffs’ allegations regarding the exterior door at the Macy’s store are vague. For
                          15   example, Plaintiffs allege that the door in question was the “front door leading into” the Macy’s
                          16   store. (Complaint at ¶ 1). Plaintiffs also allege Mrs. Zales was “struck by a door connecting the
                          17   Macy’s store to the common interior pathway connecting the Macy’s store to common paths of
                          18   travel and accessible parking.” Id. at ¶ 16. Based on these allegations, it is not clear which
                          19   exterior door Plaintiffs are referring to or at which Macy’s store the door was located. Moreover,
                          20   the allegations themselves make no sense. How can an interior door lead to parking?
                          21          Indeed, unable to even allege, with specificity, what the purported barriers are and/or
                          22   where they are located, Plaintiffs improperly seek to hold SPG, Macy’s and “DOES 1 through
                          23   100” jointly liable by alleging a series of legal conclusions regarding the purported relationships
                          24   between them. Plaintiffs allege that SPG, Macy’s and “DOES 1-100” are either a joint venture, a
                          25   common enterprise, each other’s agents, servants, employees, representatives and/or alter egos.
                          26   Id., at ¶¶ 10-14. However, these legal conclusions are insufficient because Plaintiffs have failed
                          27   to allege the requisite factual predict to support such conclusions. See e.g., Second Measure, Inc.
                          28   v. Kim, 143 F. Supp. 3d 961, 971 (N.D. Cal. 2015) (to allege the existence of a partnership or a

                                                                             17
                                                         DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                   PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 25 of 28



                           1   joint venture, the plaintiff must allege, inter alia, an agreement to participate in the management
                           2   of the business); Cree, Inc. v. Tarr Inc., 2017 WL 3219974, at *7 (S.D. Cal. July 28, 2017)
                           3   (“Conclusory allegations of ‘alter ego’ status are insufficient to state a claim. Rather a plaintiff
                           4   must allege specific facts supporting both of the necessary elements.”).
                           5          In evaluating whether a plaintiff has stated a claim for relief, conclusory allegations are
                           6   “not entitled to be assumed true.” Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009). To properly plead
                           7   alleged barriers, ADA plaintiffs must do so by use of one of two standards: (1) “identify a
                           8   specific area where barriers exist, for example a bedroom,” or (2) “identify each barrier presented
                           9   by an architectural feature with enough specificity to preclude the plaintiff from later alleging a
                          10   different barrier stemming from the same feature,” for example the sidewalk in front of a specific
                          11   store. Polanco Enterprises, 2013 WL 4520253 at *5. Here, the vagueness and ambiguity of the
B AKER & H OSTETLER LLP




                          12   alleged violations of the ADA in the Complaint render the alleged barriers so unintelligible as to
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   fall below the minimum “notice pleading” standards set forth in Rule 8. See, e.g., Chapman, at
                          14   955 (finding that ADA complaint is deficient when it leaves “the federal court to guess which, if
                          15   any, of the alleged violations deprived [the plaintiff] of the same full and equal access that a
                          16   person who is not wheelchair bound would enjoy”); Hernandez, at *5 (N.D. Cal. Aug. 23, 2013)
                          17   (“Only barriers identified ‘in the complaint itself’ satisfy Rule 8”).
                          18          Moreover, Plaintiffs fail to allege sufficient facts to show why the alleged barriers do not
                          19   comply with the ADA or the California Building Codes. See Chapman, at 954 (“A list of alleged
                          20   violations cannot substitute for the factual allegations required in the complaint to satisfy Article
                          21   III’s requirement of an injury-in-fact.”); see also Kalani v. Ave. Grill, Inc., 2016 WL 5402709, at
                          22   *4 (E.D. Cal. Sept. 28, 2016), report and recommendation adopted, 2017 WL 68360 (E.D. Cal.
                          23   Jan. 6, 2017) (“Plaintiff offers no facts showing that the indoor seating was not accessible. He
                          24   does not, for example, allege that there were no seating spaces that met the floor space clearance
                          25   requirement of 30 x 48 inches, or that the knee spaces for the purportedly accessible seating
                          26   spaces were not at least 27 inches high, and so on.”). Similarly, here, Plaintiffs allege in
                          27   conclusory fashion that all of the Defendants failed to comply with the ADA and CDC because
                          28   the “other barriers may exist at The Property.” (emphasis added). (Complaint at ¶ 35). Plaintiffs

                                                                             18
                                                         DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                   PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 26 of 28



                           1   have improperly “offered legal conclusions that assert, in effect, that defendant has not complied
                           2   with the law, rather than alleging facts which show that defendant has not complied with the
                           3   law.” See Kalani, at *4.
                           4          Count V for “Negligent Design and/or Construction” also fails to plead with the required
                           5   level of specificity for an additional reason. In general, an owner, lessee, lessor, or operator of a
                           6   noncompliant public accommodation can be liable under Title III of the ADA for the “design and
                           7   construct” discrimination described in § 12183(a). Lonberg v. Sanborn Theaters Inc., 259 F.3d
                           8   1029, 1036 (9th Cir. 2001), as amended on denial of reh'g and reh'g en banc, 271 F.3d 953 (9th
                           9   Cir. 2001). However, here, Plaintiffs have failed to identify with any specificity, which specific
                          10   areas were allegedly “designed and constructed” by SPG. Instead, Plaintiffs vaguely conclude
                          11   that all of the Defendants “designed and constructed improvements” on or near the Shopping
B AKER & H OSTETLER LLP




                          12   Center. (Complaint at ¶ 65). From Plaintiffs’ allegations, SPG cannot determine which areas are
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   being referred to. More importantly perhaps, Plaintiffs set forth no allegations to show that SPG
                          14   — a real estate investment trust — actually “designed and constructed” anything.
                          15          In light of the foregoing, the Complaint has not been pled with the required level of
                          16   specificity. Indeed, Federal courts have ordered ADA plaintiffs to file more definite statements
                          17   when, as here, alleged barriers are vaguely pled. Should the court dismiss the Complaint without
                          18   prejudice, it should impose conditions similar to those in Walden because the opinion stands for
                          19   the proposition that standing is essentially determined by a “snapshot” as of the date the
                          20   complaint is filed. The Walden rationale is sound because it prevents plaintiffs from revisiting a
                          21   public accommodation after suit has been filed in order to drum up standing to gain entry into
                          22   federal court. The Court should adopt the Walden rationale as its own.
                          23                  2.      There is No Negligence Per Se Under the ADA.
                          24          Count IV for Negligence Per Se also fails to state a cause of action for an additional
                          25   reason. Count IV is based upon a purported violation of the ADA. However, a purported
                          26   violation of the ADA is not evidence of negligence per se as alleged by Plaintiff. Rather, the
                          27   failure of a party to meet the ADA accessibility standards is merely evidence of negligence, but
                          28   not negligence per se. See e.g. Meyers v. City of Jacksonville, 754 So. 2d 198 (Fla. 1st DCA

                                                                              19
                                                          DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                    PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 27 of 28



                           1   2000) (Plaintiff’s claim is based upon common law negligence, not the ADA. Plaintiff merely
                           2   offered compliance with federal act as one measure of the reasonable standard of care); Theatre
                           3   Mgmt. Group, Inc. v. Dalgliessh, 765 A.2d 986 (D.C. Cir. 2000) (upholding court decision to
                           4   admit ADA standards as evidence of care). Thus, while allegations regarding a purported non-
                           5   compliance with the ADA may be offered as potential evidence regarding the standard of care in
                           6   a negligence action, such allegations are insufficient to form the basis of a cause of action for
                           7   negligence per se.
                           8                  3.      There is No Independent Basis for Jurisdiction Over State Claims.
                           9            As an alternative basis for dismissal of claims based on California state law, the Court
                          10   should decline to exercise supplemental jurisdiction over the claims in Counts II-V of the
                          11   Complaint. In the absence of the ADA claims, there is no other claim over which the Court has
B AKER & H OSTETLER LLP




                          12   original jurisdiction. See 28 U.S.C. § 1367(c)(3). Plaintiffs only jurisdictional linchpin to this
   A TTORNEYS AT L A W
      L OS A NGELES




                          13   forum is through 28 U.S.C. § 1331. “When deciding whether to exercise supplemental
                          14   jurisdiction, the Court considers judicial economy, convenience and fairness to litigants, and
                          15   comity with state courts.” Kohler v. Flava Enterprises, Inc., 826 F. Supp. 2d 1221, 1232 (S.D.
                          16   Cal. 2011), aff'd, 779 F.3d 1016 (9th Cir. 2015). In Kohler, the court granted summary judgment
                          17   for the defendant on plaintiff’s ADA claims, leaving only a state law claim regarding a purported
                          18   violation of California Health and Safety Code. The Court explained that “there are no remaining
                          19   claims over which [it] has original jurisdiction. The Court declines to exercise supplemental
                          20   jurisdiction over Plaintiff's remaining state law claim.” “Where federal claims have been
                          21   dismissed, the balance of factors usually tips in favor of declining to exercise jurisdiction over the
                          22   remaining state law claims and dismissing them without prejudice.” Id. Here, the Court should
                          23   dismiss the ADA claims, and because this action is in its infancy and no discovery has yet
                          24   occurred, judicial economy and convenience do not counsel towards the Court exercising
                          25   supplemental jurisdiction. Accordingly, in the absence of the ADA claim, the Court should also
                          26   dismiss Plaintiffs’ claims that are based on California state law.
                          27

                          28

                                                                            20
                                                        DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                  PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
                                 Case 3:18-cv-06403-RS Document 17 Filed 01/16/19 Page 28 of 28



                           1   VI.    CONCLUSION
                           2          The Complaint should be dismissed under Rule 12(b)(1) because Plaintiffs’ allegations
                           3   fail to establish Article III standing. The Complaint should also be dismissed under Rule
                           4   12(b)(6) and Rule 8 because the Complaint fails to state a cause or action and the Complaint fails
                           5   to plead with the level of specificity required by well-settled federal law. Finally, because the
                           6   ADA claims are subject to dismissal, the related California state law claims should also be
                           7   dismissed. For these reasons, SPG respectfully requests that the Court dismiss the Complaint,
                           8   award SPG its costs of suit, including attorneys’ fees, and grant SPG any other relief that the
                           9   Court deems appropriate.
                          10
                                Dated:   January 16, 2019                  Respectfully submitted,
                          11
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L A W




                                                                           BAKER & HOSTETLER LLP
      L OS A NGELES




                          13
                                                                           By:     /s/ Ryan D. Fischbach
                          14                                                       RYAN D. FISCHBACH
                          15                                                       Attorneys for Defendant
                                                                                   SIMON PROPERTY GROUP, INC.
                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                                                            21
                                                        DEFENDANT SIMON PROPERTY GROUP, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                  PLAINTIFFS’ COMPLAINT, ETC.; CASE NO.: 5:18-CV-06403-NC
